Title: To George Washington from Major General John Sullivan, 2 January 1778
From: Sullivan, John
To: Washington, George



Sir
Camp valley Forge Jany 2d 1778

I am Directed by a Number of the Genl officers of the Army to Enclose your Excellency a memorial from them to Congress which they beg you to peruse & forward as Soon as Convenient—The General officers further Direct me to Inform your Excellency That The Inclosed Memorial Shows forth as well The Sentiments of the General officers absent as those who have Signed. I have the Honor to be with The highest Sentiments of Esteem & Respect yr Excellencys most obedient Servant

Jno. Sullivan

